The Attorney        General of Texas
                   November 18, 1977




Honorable Archie G. Wilder             Opinion No. H-1094
County Attorney - Wilson County
P. 0. Box 398                          Re: Boundaries of the
Floresville, Texas 78114               Wilson County Hospital
                                       District.
Dear Mr. Wilder:

     You have requested our opinion regarding the boundaries
of the Wilson County Memorial Hospital District, whose creation
was authorized by the 65th Legislature.  Senate Bill 1188,
V.T.C.S. art. 4494q, Acts 1977, 65th Leg., ch. 511, at 1293,
provides in Section 1:

          In accordance with the provisions of
          Article IX, Section 9 of the Texas
          Constitution, this Act authorizes the
          creation, establishment, administration,
          maintenance, operation, and financing of
          a hospital district within this state,
          the boundaries of which shall include
          all of the land or territory in Wilson
          fl
          Count , Texas,
          Countv Memorial Hosvital District with
          the rights, powers,.and duties as pro-
          vided in this Act.

(Emphasis added). A portion of Wilson County was preViOUSly
included in the Nixon Hospital District. Acts 1965, 59th Leg.,
ch. 644, at 1461. The statutes authorizing the creation of
both hospital districts recite the limitation imposed by
article 9, section 9 of the Texas Constitution, which provides
that, after the creation of a hospital district,

          no other municipality or political
          subdivision shall have the power to
          levy taxes or issue bonds or other
          obligations for hospital purposes or
          for providing medical care within the
          boundaries of the district . . . .




                         P. 4491
                                                          .‘.    ..




Honorable Archie G. Wilder    - Page 2   (H-1094)


See Moore v. Edna Hospital District, 449 S.W.2d 508 (Tex. Civ.
App. -- Corpus Christi 1969, writ ref'd n.r.e.).
     Before the creation of any hospital district may be autho-
rized by the Legislature, article 9, section 9 requires "thirty
(30) days' public notice to the district affected."  In compli-
ance therewith, a "Notice of the Intention to Apply for an Act
creating the Wilson County Memorial Hospital District" was filed
by the County Judge on February 14, 1977, following approval by
the Wilson County Commissioners Court. The notice states:

          TO THE RESIDENTS OF WILSON COUNTY, TEXAS
          AND ALL OTHER INTERESTED PARTIES:

          PLEASE TAKE NOTICE that after due publi-
          cation hereof, the undersigned intend to
          apply to the Texas Legislature at its
          regular session in 1977 for the passage
          of an Act authorizins the creation of a
          Hospital District with boundaries coex-
          tensive with the boundaries of Wilson
          County which are not included in another
          Hospital District under the authority
          aranted bv Article IX, Section 9, of the
          Texas Constitution, the general purposes
          and nature of such Act being expressed as
          follows:
               "AN ACT relating to the creation,
          establishment, administration, maintenance,
          operation and financing of the Wilson County
          Memorial Hospital District of the Wilson
          County, Texas, under Article IX, Section
          9 of the Texas Constitution; and declaring
          an emergency."

(Emphasis added). This notice was available to the ._
-
                                                    Senate.
Intergovernmental Affairs Committee during its consideration
of Senate Bill 1188.

     Senate Bill 1188 purports to prohibit any other political
subdivision in Wilson County from levying taxes or issuing bonds
for the purpose of providing medical care.  Such a result, in
order to avoid the constitutional prohibition against double
taxation, would first require the dissolution of the Nixon
Hospital District, which the Legislature may constitutionally
effect only by affording a process for "determining the desire
of a majority of the qualified voters within the district to
dissolve it." Since the Legislature may neither unilaterally
dissolve the Nixon Hospital District nor permit simultaneous




                             P. 4492
.     ..




    Honorable Archie G. Wilder         - Page   3   (H-1094)



    taxation by both districts in the overlapping portion of Wilson
    County, we believe that Senate Bill 1188 should be construed so
    as to include within the Wilson County Memorial Hospital District
    only those portions of Wilson County which are not included
    within the Nixon Hospital District.  It is well established that
    a statute should be construed, if reasonably possible, so as to
    render it constitutional.  State v. Shoppers World, Inc., 380
    S.W.Zd 107, 111 (Tex. 1964); McKinney v. Blankenship, 282 S.W.Zd
    691, 697 (Tex. 1955). Furthermore, we believe that such a con-
    clusion is in accord with the legislative intent, as evidenced
    by the "Notice of Intention" filed by the County Judge. Thus,
    it is our opinion that the Wilson County Memorial Hospital Dis-
    trict includes all of Wilson County except those portions pre-
    viously included within the Nixon Hospital District.

                             SUMMARY

                The Wilson County Memorial Hospital
                District includes all of Wilson County
                excepts those portions previously in-
                cluded within the Nixon Hospital District.




    APPROVED:




    c. ROBERT HEATH, Chairman
    Opinion Committee

    jst




                                   p. 4493